Citation Nr: 1608832	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to September 14, 2011, for a 50 percent disability rating for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the VA RO in Albuquerque, New Mexico.

The Veteran was initially granted service connection for PTSD in an August 2003 rating decision, and was assigned a 30 percent rating effective from February 20, 2003.  The Veteran then filed a formal claim for an increased rating on September 14, 2011.  By a November 2011 rating decision, the RO granted a 50 percent rating effective from September 14, 2011.  In February 2012, the Veteran filed a notice of disagreement, seeking an earlier effective date for the assignment of the 50 percent rating. 

In November 2014, the Board remanded the Veteran's current claim on appeal to obtain the vocational rehabilitation file.  From a review of the claims file, it appears that the directed development action has been performed, and is prepared to proceed with its de novo consideration of the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's claim for a rating in excess of 30 percent for his PTSD was received on September 14, 2011. 

2.  There is no evidence of record, during the year prior to September 14, 2011, which demonstrates that it is factually ascertainable that an increase in the Veteran's PTSD occurred so as to warrant a schedular rating in excess of 30 percent. 


CONCLUSIONS OF LAW

The criteria for an effective date earlier than September 14, 2011 for the assignment of a 50 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

With respect to the Veteran's effective date claim, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Moreover, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records and VA vocational rehabilitation records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained and the Veteran declined the opportunity to present testimony before the Board.

As such, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

Earlier Effective Date

Here, the Veteran asserts that his counselors in a VA vocational rehabilitation program from as early as 2004 were aware that his disability rating should be increased, and that this should have entitled him to an earlier effective date for the higher rating of 50 percent, beginning from that period.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o).  The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Based on a review of the evidence, the Board finds that an effective date earlier than September 14, 2011 for the assignment of a 50 percent schedular rating for the Veteran's PTSD is not warranted.  

As stated previously, in a November 2011 rating decision, the rating for the Veteran's PTSD was increased to 50 percent, effective September 14, 2011.  The Veteran appealed this effective date to the Board.  Of note, no evidence regarding the condition of the Veteran's PTSD is of record between September 2010 and September 2011, and as such, it is not factually ascertainable that his PTSD was more severe than the 30 percent rating prior to the receipt of his claim for increased rating. 

The Veteran argued in his February 2012 notice of disagreement that the counselors in his VA vocational rehabilitation program from as early as 2004 were aware that his disability rating should be increased, and that this should entitle him to an effective date for the higher rating beginning from that period.  

The Board will therefore consider whether an informal claim was received prior to September 14, 2011.

Any communication or action, indicating an intent to apply for VA benefits from a claimant, a duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1).

The Board has reviewed hundreds of pages of vocational rehabilitation records, but does not find that any of the documents constituted an informal claim.  That is, in no document did the Veteran indicate a benefit being sought.

The Veteran did suggest in completing a pre-meeting form for his vocational rehabilitation counselor in November 2009 that his "service or nonservice connected disabilities" had worsened since his vocational rehabilitation training began.  However, he never specifically stated that his PTSD had worsened, and in elaborating on the form, he discussed dental care, but did not discuss PTSD.

To the extent the vocational rehabilitation counselors were "aware" that the Veteran's PTSD had worsened as he maintains, VA regulations unfortunately do not allow for an oral claim.

Further, as noted above, as there is no exception, the general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  Here, the Board finds no earlier document of record that may be interpreted as an informal claim for an increased rating for PTSD prior to September 14, 2011.  

Although the Board acknowledges the sympathetic nature of the Veteran's claim and has considered his arguments with regard to the duties of his vocational rehabilitation counselors at VA, it has no authority to award benefits not authorized by law.  See 38 U.S.C.A. §§ 511, 7104.  Prior to September 14, 2011, there was no indication in the record of an informal claim that showed a reasonable possibility of entitlement to an increased rating nor has there been a factually ascertainable increase in the Veteran's PTSD that occurred within the one-year period preceding the date of receipt of the claim.  As such, September 14, 2011 represents the earliest date on which the increased schedular rating can be assigned. 

Therefore, the Veteran's request for an earlier effective date for the 50 percent schedular rating for his service-connected PTSD is denied.





ORDER

An effective date prior to September 14, 2011 for the assignment of a 50 percent rating for PTSD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


